                                                                     JS-6


                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



MICHAEL STEVEN KING,                    No. CV 19-09720-DSF (DFM)

             Petitioner,                JUDGMENT

                v.

ROBERT NEUSCHMID, Warden

             Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is summarily dismissed with
prejudice.


DATED: March 25, 2020

                                   Honorable Dale S. Fischer
                                   UNITED STATES DISTRICT JUDGE
